861 So.2d 1283 (2004)
Bjarne F. NIELSEN, Appellant,
v.
Pavlo JOANNOU, Appellee.
No. 5D03-654.
District Court of Appeal of Florida, Fifth District.
January 2, 2004.
Geoffrey B. Dobson, St. Augustine, for Appellant.
No Appearance for Appellee.
*1284 PLEUS, J.
This case involves specific performance of a contract to convey real property. Nielsen appeals a final summary judgment granting specific performance to the buyer, Joannou. He argues that the lower court erred in entering a final judgment while an interlocutory appeal in the same case was pending in this court. He also argues that the court erred in failing to add an indispensable party to the action. Joannou confessed error and did not file an answer brief.
Because we conclude that the lower court erred in entering a summary final judgment which violates Florida Rule of Appellate Procedure 9.130(f), we reverse and remand. The court below further erred in entering the final judgment without first joining an indispensable party. See Nielsen v. Joannou, 835 So.2d 1219 (Fla. 5th DCA 2003).
REVERSED and REMANDED.
PALMER and TORPY, JJ., concur.